Citation Nr: 0703096	
Decision Date: 02/01/07    Archive Date: 02/14/07

DOCKET NO.  05-27 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Medical and Regional 
Office (RO) Center in
Fargo, North Dakota


THE ISSUE

Entitlement to service connection for a psychiatric disorder, 
to include post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from October 1969 to July 
1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from January 2004 and September 2004 RO 
rating decisions.  The January 2004 RO decision denied 
service connection for a psychiatric disorder (claimed as 
depression).  

The September 2004 RO decision denied service connection for 
PTSD.  In September 2006, the veteran testified at a Travel 
Board hearing at the RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to his claims.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2006).  

At the September 2006 Board hearing, the veteran testified 
that he had received treatment at the Fargo, North Dakota VA 
Medical and Regional Office Center.  He specifically 
indicated that he was still seeing a sexual abuse counselor 
every three months or so.  The veteran also appeared to refer 
to recent treatment at the Bismarck, North Dakota VA 
Outpatient Clinic.  The veteran further reported that he had 
received treatment at the St. Alexius Archway Mental Health 
Services as recently as September 2006.  

The Board notes that the most recent treatment reports of 
record from the Fargo, North Dakota VA Medical and Regional 
Office Center are dated in June 2005.  The most recent 
treatment reports from the Bismarck, North Dakota VA 
Outpatient Clinic are dated in May 2004.  The veteran 
recently submitted records from the St. Alexius Archway 
Mental Health Services dated from November 2003 to September 
2006.  

As there are further treatment records, including VA 
treatment records, that may be pertinent to his claims, they 
should be obtained.  See also Bell v. Derwinski, 2 Vet.App. 
611 (1992); 38 C.F.R 3.159(c).  

Additionally, the Board notes that subsequent to the issuance 
of the August 2005 supplemental statement of the case, 
additional medical evidence (the treatment records from St. 
Alexius Archway Mental Health Services dated from November 
2003 to September 2006), was submitted directly to the Board.  
The veteran has not submitted a waiver with regard to initial 
RO consideration of these records.  Thus, the case will also 
be returned to the RO to allow for initial consideration of 
the evidence and for a supplemental statement of the case.  
See Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F. 3d 1339 (Fed. Cir. 2003).  

Finally, during the pendency of this appeal, the United 
States Court of Appeals for Veterans Claims (Court) issued a 
decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  In the present appeal, the veteran was 
not provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disabilities on appeal.  Thus, on remand the RO should 
provide corrective notice.  
        
Accordingly, the issue is REMANDED for the following:  

1.  Ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5102, 5103 and 5103A (West 
2002) are fully complied with and 
satisfied with respect to claim on 
appeal.  In addition, the letter should 
advise that a disability rating and 
effective date will be assigned if 
service connection is granted for the 
claim, as well as the information and 
evidence necessary to substantiate such, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  Obtain copies of the veteran's VA 
medical records, which are not already in 
the claims folder, concerning his claimed 
psychiatric problems, to include PTSD, 
and dated from May 2004 to the present, 
from the Fargo, North Dakota VA Medical 
and Regional Office Center and the 
Bismarck, North Dakota VA Outpatient 
Clinic.  

3.  Ask the veteran to identify all other 
medical providers who have treated him 
for psychiatric problems, to include 
PTSD, since May 2004.  After receiving 
this information and any necessary 
releases, contact the named medical 
providers and obtain copies of the 
related medical records which are not 
already in the claims folder (including 
any records form St. Alexius Archway 
Mental Health Services dated since 
September 2006).  

4.  Ask the veteran to provide more 
specific details as to the date of his 
claimed PTSD stressor, the alleged 
assault during service.  

5.  If necessary, schedule the veteran for 
a VA psychiatric examination to determine 
whether he has PTSD and whether any PTSD 
is related to a confirmed stressor in 
service, and to determine the nature and 
etiology of his claimed psychiatric 
disorder (other than PTSD), if any.  

6.  Thereafter, review the veteran's claim 
for service connection for a psychiatric 
disorder, to include PTSD.  If the claim 
is denied, issue a supplemental statement 
of the case, which takes into account all 
evidence submitted since the last 
supplemental statement of the case 
(including evidence submitted directly to 
the Board), to the veteran and his 
representative and they should be given an 
opportunity to respond, before the case is 
returned to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
N. R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



